DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 - 9, drawn to a method for sending the display page to the application component of the user computing device using the communication session, classified in G06Q 20/325.
Claims 10 - 17, drawn to a method for receiving, from the transaction bridge server, a confirmation indicating completion of the purchase transaction., classified in G06Q 20/322.
Claims 18 - 20, drawn to a method for initiating the transaction, classified in G06Q 20/325.
	The inventions are independent or distinct, each from the other because:
The following inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I and II:  In the instant case, subcombination I has separate utility such as receiving, from a merchant computing device of a merchant user and by a transaction bridge server, information for a communication session with the merchant, wherein the communication session is to establish a real time communication between a user computing device and a merchant computing device for the merchant user; generating, by the transaction bridge server, a digital invitation to initiate the communication session with the merchant; sending, by the transaction bridge server, a subcombination II has separate utility such as interacting, by a mobile computing device, with a touchpoint comprising a touchpoint value that includes a digital invitation associated with a communication session with a merchant, wherein the communication session is to establish a real time communication between the mobile computing device and a merchant computing device for the merchant; receiving the touchpoint value via the interacting with the touchpoint; 42Atty Docket No. 38690.47 (L0013)determining, by the mobile computing device, the digital invitation from the touchpoint value; automatically launching an application component on the mobile computing device; sending a request to access the digital invitation to a transaction bridge server; establishing the communication session with the merchant computing device; receiving, from the transaction bridge server via the communication session, a display page comprising transaction information for a purchase transaction with the merchant; presenting the display page by the application component of the mobile computing device, the display page comprising information pertaining to one or more products at a 
Inventions I and III:  In the instant case, subcombination I has separate utility such as receiving, from a merchant computing device of a merchant user and by a transaction bridge server, information for a communication session with the merchant, wherein the communication session is to establish a real time communication between a user computing device and a merchant computing device for the merchant user; generating, by the transaction bridge server, a digital invitation to initiate the communication session with the merchant; sending, by the transaction bridge server, a touchpoint associated with the communication session to the user computing device, wherein the touchpoint comprises the digital invitation; receiving, from an application component of the user computing device, an indication of an interaction between the user computing device and the touchpoint, the indication comprising a request to access the digital invitation; initiating the communication session between the user computing device and the merchant computing device; generating a display page customized for a user of the user computing device, the display page comprising transaction information for a transaction with the merchant; and sending the display page to the application component of the user computing device using the communication session.  In the instant case, subcombination III has separate utility 
Inventions II and III:  In the instant case, subcombination II has separate utility such as interacting, by a mobile computing device, with a touchpoint comprising a touchpoint value that includes a digital invitation associated with a communication session with a merchant, wherein the communication session is to establish a real time communication between the mobile computing device and a merchant computing device for the merchant; receiving the touchpoint value via the interacting with the touchpoint; 42Atty Docket No. 38690.47 (L0013)determining, by the mobile computing device, the digital invitation from the touchpoint value; automatically launching an application component on the mobile computing device; sending a request to access the digital invitation to a transaction subcombination III has separate utility such as receiving, from a merchant server of a merchant and by a transaction bridge server, transaction information for a transaction with the merchant; generating, by the transaction bridge server, a machine readable optical label representing the transaction, wherein the machine readable optical label is not associated with a specific payment method for the transaction; providing, by the transaction bridge server, the machine readable optical label associated with the transaction to a computing device of a user; receiving, from the computing device, an indication of an interaction between the computing device and the machine readable optical label responsive to a camera of the mobile computing device scanning the machine readable optical label; determining a payment method for the transaction based on the indication of the interaction between the computing device and the machine readable optical label; 44Atty Docket No. 38690.47 (L0013)providing the payment method for the transaction to the computing device; receiving, from the computing 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
This application also contains claims directed to the following patentably distinct species:
A  .In the event that Invention I is elected, further election of one of the following species is required.
Claim 5 drawn to wherein the touchpoint comprises a machine readable optical label, and wherein the indication of the interaction between the user computing device and the touchpoint is received responsive to a camera of the mobile computing device scanning the machine readable optical label.  
Claim 6 drawn to wherein the touchpoint comprises one of: a) an email message or a text message, and wherein the indication of the interaction between the computing device and the touchpoint is received responsive to the user computing device interacting with contents of the email message or the text 
B  .In the event that Invention II is elected, further election of one of the following species is required.
Claim 11 drawn to wherein the touchpoint is a machine readable optical label, wherein interacting with the touchpoint comprises scanning the machine readable optical label using a camera of the mobile computing device, and wherein determining the digital invitation from the touchpoint comprises extracting the digital invitation from the machine readable optical label.  
Claim 13 drawn to wherein the touchpoint comprises an email message or a text message received by the mobile computing device, and wherein the interacting with the touchpoint by the mobile computing device comprises interacting with contents of the email message or the text message.
Claim 14 drawn to wherein the touchpoint comprises a message posted to a social network account of a user of the mobile computing device on a social network service, and wherein interacting with the touchpoint comprises interacting with contents of the message posted to the social network account.
C  .In the event that Invention II is elected, further election of one of the following species is required.
Claim 16 drawn to wherein the application component comprises at least one of a digital wallet application, a retailer application, a brand associated application, or a payment network application, and wherein interacting with the touchpoint causes the mobile computing device to execute the application component.  
Claim 17 drawn to wherein the application component comprises a web browser, and wherein interacting with the touchpoint causes the mobile computing device to access a uniform resource locator (URL) address within the web browser.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
In the instant case, claim 1, describes characteristics of the generic claim, namely, “touchpoint".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of such species and are not obvious variants because as noted supra, they describe alternative requirements for what the “touchpoint” may be.
In the instant case, claim 10, describes characteristics of the generic claim, namely, “touchpoint".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of such species and are not obvious variants because as noted supra, they describe alternative requirements for what the “touchpoint” may be.
In the instant case, claim 10, describes characteristics of the generic claim, namely, “application component".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 is generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 is generic.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697